           Case 1:20-cr-00213-DAD-BAM Document 43 Filed 11/23/20 Page 1 of 3

 1
   McGREGOR W. SCOTT
 2 United States Attorney
   ANGELA L. SCOTT
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00213-DAD-BAM
12                                Plaintiff,            ORDER REGARDING
                                                        GOVERNMENT'S DISCLOSURE OF SENSITIVE
13                          v.                          MATERIALS AND PERSONAL
                                                        IDENTIFICATION INFORMATION
14   MIGUEL ZUNIGA ARTEAGA,
     ARMANDO MARTINEZ,
15   RENE ZEPEDA FELIX,
16                               Defendant.
17

18          The Court has received and considered the jointly-filed Stipulation Regarding Disclosure of

19 Sensitive Materials and Personal Identifying Information between Plaintiff United States of America, by

20 and through its counsel of record, the United States Attorney for the Eastern District of California, and

21 and defendant MIGUEL ZUNIGA ARTEAGA (ARTEAGA), by and through his counsel of record,

22 Nicholas Reyes, and defendant RENE ZEPEDA FELIX (FELIX) , by and through his counsel of record

23 David Torres. ARTEAGA and FELIX are hereinafter referred to as “defendants.”

24          Good cause showing, IT IS HEREBY ORDERED THAT:

25          1.      The government will identify the discovery materials in this case the disclosure of which

26 could jeopardize the safety of witnesses or other persons or affect the confidentiality of ongoing
27 investigations (the “Sensitive Materials”).

28          2.      The government will mark all Sensitive Materials with the following stamp or

                                                         1
30
           Case 1:20-cr-00213-DAD-BAM Document 43 Filed 11/23/20 Page 2 of 3

 1 inscription: “PROTECTIVE ORDER”

 2          3.      If the government distributes any document, compact disk, or other material bearing the

 3 above label:

 4                  a.     Defense counsel shall not distribute Sensitive Materials to anyone other than their

 5 own legal staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-

 6 associates);

 7                  b.     Defense counsel shall not allow anyone other than themselves and their legal staff

 8 to possess, or maintain possession of, any Sensitive Materials;

 9                  c.     Defense counsel or their legal staff may show defendants Sensitive Materials, but

10 may not allow defendants to possess Sensitive Materials other than in the presence of defense counsel or

11 their legal staff;

12                  d.     Defendants shall not distribute the sensitive materials to anyone;

13                  e.     Defense counsel and defendants may not disclose the contents of any Sensitive

14 Materials publicly, including in any court filing, without first meeting and conferring with government

15 counsel, and, in any event, shall file any Sensitive Materials under seal.

16          4.      The parties must confer before filing any motions regarding the government’s disclosure

17 (or lack of disclosure) of Sensitive Materials.

18          5.      The evidence in this matter also includes personal identification information for others,

19 including but not limited to names, addresses, dates of birth, social security numbers and bank account

20 numbers (collectively “personal information”).

21          6.      This personal information is found throughout the discovery in this case, which includes,

22 among other records, thousands of pages of records from banks, other financial institutions, businesses

23 and police departments.

24          7.      IT IS FURTHER ORDERED THAT:

25                  a.     Only defense counsel, defense counsels’ agents, and the defendants may review

26 the unredacted personal information contained in the discovery. Defense counsel, defense counsels’
27 agents and defendants may only use the unredacted personal information or any portion thereof for the

28 specific purpose of preparing or presenting a defense in this matter and for no other purpose.

                                                         2
30
            Case 1:20-cr-00213-DAD-BAM Document 43 Filed 11/23/20 Page 3 of 3

 1          8.     Only defense counsel and defense counsels’ agents may make copies of any discovery

 2 containing unredacted personal information; the defendants may make copies for their own use only of

 3 any discovery containing unredacted personal information that has been provided to them by their

 4 defense counsel or their defense counsel’s agents, and may not release any such copies to any third

 5 party.

 6          9.     At the conclusion of this matter, defense counsel will collect and destroy any and all

 7 copies of documents and portions thereof containing the personal information that defense counsel

 8 possesses and/or has made and distributed to their agents and/or defendants, except a copy set as

 9 necessary to maintain in defense counsels’ case file.

10          10.    This Order shall apply to unredacted personal information contained in all discovery

11 produced in this case, including any discovery produced after entry of this Order.

12 IT IS SO ORDERED.

13
        Dated:    November 23, 2020                          /s/ Barbara   A. McAuliffe            _
14                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
30
